Citation Nr: 1453175	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-30 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for left foot plantar fasciitis.

2. Entitlement to service connection for osteoarthritis of the right foot.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for bumps on the head.

6. Entitlement to service connection for disability manifested by a knot on the head.






REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the RO.

The Veterans Benefits Management System (VBMS) contains no documents.  The Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is associated with the claims file.

The issues of service connection for left foot plantar fasciitis, osteoarthritis of the right foot, bumps on the head, and a disability manifested by a knot on the head are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal as to the claim of service connection for bilateral hearing loss disability was requested.  

2.  The Veteran is shown to have presented credible lay assertions of having experienced tinnitus following his exposure to hazardous noise levels in connection with his duties during service.  

3.  The Veteran is shown as likely as not to suffer from tinnitus that had its clinical onset during service.  


CONCLUSION OF LAWS

1.  The criteria for withdrawal of the appeal as to the claim of service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has indicated his intent to withdraw the claim of service connection for bilateral hearing loss disability from appellate consideration.  Hence, there remain no allegations  of errors of fact or law for appellate review by the Board.  

Accordingly, as the Board does not have jurisdiction to review the claim of service connection for bilateral hearing loss disability, the appeal must be dismissed.


II.  Service connection 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his current tinnitus had its onset during service and was caused by his exposure to hazardous noise.  The Veteran's DD Form 214 indicated that his MOS was that of Infantryman.  

During the recent hearing, the Veteran credibly testified about having in-service exposure to loud noise in the form of M16 and M60 machine gun fire on live fire ranges throughout his many years of service.  

The service treatment records do not show complaints or findings referable to tinnitus.  Nonetheless, the Veteran is competent to report that he experienced ringing in his ears following noise exposure in-service.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The August 2010 VA examiner did not record complaints of tinnitus.  In addition, the examiner indicated that there was no claim for tinnitus.  As such, this opinion is afforded no probative value because it did not consider the Veteran's lay testimony or recognize the pending claim.

However, the Veteran is found to have presented credible assertions of developing tinnitus after being exposed to excessive levels of noise during service.  

The Veteran also has consistently reported the onset of tinnitus during service, as would be consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154.

Hence, based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is due to the Veteran's repeated exposure to harmful noise levels incident to his duties during his extensive period of active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  



ORDER

The appeal as to the claim of service connection for bilateral hearing loss disability is dismissed.

Service connection for tinnitus is granted.




REMAND

The Veteran was afforded an initial VA foot examination in September 2010.  The examiner diagnosed right foot osteoarthritis and left foot plantar fasciitis.  The examiner opined that the Veteran's bilateral foot complaints were not related to his service because there were no in-service complaints after 1985.  

The examiner failed to discuss the significance, if any, of the numerous in-service foot complaints or the Veteran's current assertions of having complaints ongoing pain since service.  An additional medical opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran asserts that cutting his hair with clippers in service caused bumps on his head.  He also stated that wearing his drill sergeant helmet and exposure to cold weather caused a knot on the back of his head.  

To date, he has not been afforded VA examination to evaluate the nature and likely etiology of these claimed disorders.  Under the circumstances, the Board finds that such examination would be helpful in resolving these claims on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the AOJ should undertake to obtain any outstanding VA or non-VA treatment records for review.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of any outstanding ensure VA and non-VA treatment records, to include the clinical documents referable to treatment rendered by Dr. Atkinson for the claimed disorders. (See Board hearing transcript). 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  The AOJ should refer the Veteran's claims folder to a suitably qualified VA examiner for a clarifying opinion as to the nature and likely etiology of the Veteran's left foot plantar fasciitis and osteoarthritis of the right foot.  

The entire record should be made available to the examiner for review.  Any indicated testing should be performed.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from left foot plantar fasciitis or osteoarthritis of the right foot that had its clinical onset during service or otherwise is due to an event or incident of that service.  

In the opinion, the examiner should address the Veteran's in-service foot complaints, his assertions about having 25 mile road marches during service, and his current reports of having foot pain due to repetitive-type foot trauma or other injury during service.

A complete rationale for any opinions expressed must be provided.

3. The AOJ should have the Veteran scheduled for a VA examination to ascertain the nature and etiology of the claimed bumps on the head and the knot on the head.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the lay assertions presented in support of the claim.

After reviewing the entire record, and examining the Veteran, the examiner should opine as to whether any current bumps on the head or a knot on the head at least as likely as not had its clinical onset during service or was otherwise due to an event or incident of the Veteran's service.

A complete rationale for any opinions expressed must be provided.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


